                               Case 2:21-cv-04293 Document 1 Filed 05/24/21 Page 1 of 8 Page ID #:1



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders (Cal Bar 284397)
                             100 Garden City Plaza, Suite 500
                         2   Garden City, NY 11530
                         3
                             Tel: (516) 203-7600
                             Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 122163
                         5
                         6
                         7
                                                  UNITED STATES DISTRICT COURT
                         8
                                                 CENTRAL DISTRICT OF CALIFORNIA
                         9
                        10
                                Ash Newell,
BARSHAY SANDERS, PLLC




                        11
                        12                            Plaintiff,              Case No:

                        13              v.                                    COMPLAINT
                        14
                                Los Angeles Times                             DEMAND FOR JURY TRIAL
                        15      Communications LLC,
                        16
                                                      Defendant.
                        17
                        18
                                   Plaintiff Ash Newell (“Plaintiff”), by and through its undersigned counsel,
                        19
                             for its Complaint against Defendant Los Angeles Times Communications LLC
                        20
                             (“Defendant”) states and alleges as follows:
                        21
                                                              INTRODUCTION
                        22
                                   1.        This action seeks to recover damages for copyright infringement.
                        23
                                   2.        Plaintiff herein creates photographic images and owns the rights to
                        24
                             these images which Plaintiff licenses for various uses including online and print
                        25
                             publications.
                        26
                        27
                                   3.        Plaintiff has obtained U.S. copyright registrations covering many of

                        28   Plaintiff's images and many others are the subject of pending copyright


                                                                              1
                                                                   PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04293 Document 1 Filed 05/24/21 Page 2 of 8 Page ID #:2




                         1   applications.
                         2          4.       Defendant owns and operates a website known as www.latimes.com
                         3   (the “Website”).
                         4          5.       Defendant, without permission or authorization from Plaintiff
                         5   actively copied, stored, and/or displayed Plaintiff's Photograph on the Website
                         6   and engaged in this misconduct knowingly and in violation of the United States
                         7
                             copyright laws.
                         8
                                                                   PARTIES
                         9
                                    6.       Plaintiff Ash Newell is an individual who is a citizen of the State of
                        10
                             Kentucky and maintains a principal place of business 524 Barberry Lane,
BARSHAY SANDERS, PLLC




                        11
                             Louisville, Kentucky.
                        12
                                    7.       On information and belief, Defendant Los Angeles Times
                        13
                             Communications LLC, is a California limited liability company with a principal
                        14
                             place of business at 2300 East Imperial Highway, El Segundo in Los angeles
                        15
                             County, California and is liable and responsible to Plaintiff based on the facts
                        16
                             herein alleged.
                        17
                        18
                                                        JURISDICTION AND VENUE

                        19          8.       This Court has subject matter jurisdiction over the federal copyright

                        20   infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        21          9.       This Court has personal jurisdiction over Los Angeles Times
                        22   Communications LLC because it maintains its principal place of business in
                        23   California.
                        24          10.      Venue is proper under 28 U.S.C. §1391(a)(2) because Los Angeles
                        25   Times Communications LLC does business in this Judicial District and/or because
                        26   a substantial part of the events or omissions giving rise to the claim occurred in
                        27   this Judicial District.
                        28


                                                                            2
                                                                 PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04293 Document 1 Filed 05/24/21 Page 3 of 8 Page ID #:3




                         1                       FACTS COMMON TO ALL CLAIMS
                         2          11.    Plaintiff is a professional photographer by trade who is the legal and
                         3   rightful owners of photographs which Plaintiff licenses to online and print
                         4   publications.
                         5          12.    Plaintiff has invested significant time and money in building
                         6   Plaintiff's photograph portfolio.
                         7
                                    13.    Plaintiff has obtained active and valid copyright registrations from
                         8
                             the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
                         9
                             photographs while many others are the subject of pending copyright applications.
                        10
                                           Plaintiff's photographs are original, creative works in which
BARSHAY SANDERS, PLLC




                                    14.
                        11
                             Plaintiff's own protectable copyright interests.
                        12
                                    15.    The Website is monetized in that it contains paid advertisements and,
                        13
                             on information and belief, Defendant profits from these activities.
                        14
                                    16.    On or about September 1, 2011, Plaintiff Ash Newell authored a
                        15
                             photograph of Kristofferson (the “Photograph”). A copy of the Photograph is
                        16
                             attached hereto as Exhibit 1.
                        17
                        18
                                    17.    Plaintiff applied to the USCO to register the Photograph on February

                        19   14, 2019 under Application No. 1-7419920812.

                        20          18.    The Photograph was registered by USCO on February 14, 2019
                        21   under Registration No. VA 2-146-260.
                        22          19.    On or about September 7, 2018, Plaintiff observed the Photograph
                        23   on the Website in a story dated August 10, 2015. A copy of screengrab of Website
                        24   including the Photograph is attached hereto as Exhibit 2.
                        25          20.    The       Photograph         was        displayed       at      URL:
                        26   http://www.latimes.com/travel/lasvegas/lasvegasnow/la-tr-lvn-las-vegas-shows-
                        27   kris-kristofferson-john-prine-20150809-story.html# and was stored at URL:
                        28   https://ca-

                                                                            3
                                                                 PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04293 Document 1 Filed 05/24/21 Page 4 of 8 Page ID #:4




                         1   times.brightspotcdn.com/dims4/default/e4be511/2147483647/strip/true/crop/146
                         2   4x2048+0+0/resize/840x1175!/format/webp/quality/90/?url=https%3A%2F%2F
                         3   california-times-
                         4   brightspot.s3.amazonaws.com%2F6a%2F7c%2Fb55c9250f49bb91ccf7eb9fbd0
                         5   5d%2Fla-tr-lvn-las-vegas-shows-kris-kristofferson-j-001.
                         6          21.   Without permission or authorization from Plaintiff, Defendant
                         7
                             volitionally selected, copied, stored and/or displayed Plaintiff copyright protected
                         8
                             Photograph as set forth in Exhibit “1” which is annexed hereto and incorporated
                         9
                             in its entirety herein, on the Website.
                        10
                                          On information and belief, the Photograph was copied, stored and
BARSHAY SANDERS, PLLC




                                   22.
                        11
                             displayed without license or permission, thereby infringing on Plaintiff's
                        12
                             copyrights (hereinafter the “Infringement”).
                        13
                                   23.    The Infringement includes a URL (“Uniform Resource Locator”) for
                        14
                             a fixed tangible medium of expression that was sufficiently permanent or stable
                        15
                             to permit it to be communicated for a period of more than transitory duration and
                        16
                             therefore constitutes a specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc.
                        17
                        18
                             v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th Cir. 2007).

                        19         24.    The Infringement is an exact copy of the entirety of Plaintiff's

                        20   original image that was directly copied and stored by Defendant on the Website.
                        21         25.    On information and belief, Defendant takes an active and pervasive
                        22   role in the content posted on its Website, including, but not limited to copying,
                        23   posting, selecting, commenting on and/or displaying images including but not
                        24   limited to Plaintiff's Photograph.
                        25         26.    On information and belief, Defendant directly contributes to the
                        26   content posted on the Website by, inter alia, directly employing reporters, authors
                        27   and edits as its agents, including but not limited to Susan Stapleton
                        28   (“Employees”).

                                                                             4
                                                                  PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04293 Document 1 Filed 05/24/21 Page 5 of 8 Page ID #:5




                         1         27.    On information and belief, at all material times the Employees were
                         2   acting within the course and scope of their employment when they posted the
                         3   Infringement.
                         4         28.    On information and belief, at all material times the Employees were
                         5   acting within the course and scope of their agency when they posted the
                         6   Infringement.
                         7
                                   29.    On information and belief, the Photograph was willfully and
                         8
                             volitionally posted to the Website by Defendant.
                         9
                                   30.    On information and belief, Defendant is not registered with the
                        10
                             United States Copyright Office pursuant to 17 U.S.C. §512.
BARSHAY SANDERS, PLLC




                        11
                                   31.    On information and belief, the Infringement were not posted at the
                        12
                             direction of a “user” as that term is defined in 17 U.S.C. §512(c).
                        13
                                   32.    On information and belief, Defendant was aware of facts or
                        14
                             circumstances from which the determination regarding the Infringement was
                        15
                             apparent. Defendant cannot claim that it was aware of the infringing activities,
                        16
                             including the specific Infringement which form the basis of this complaint, since
                        17
                        18
                             such a claim would amount to only willful blindness to the Infringement on the

                        19   part of Defendant.

                        20         33.    On information and belief, Defendant engaged in the Infringement
                        21   knowingly and in violation of applicable United States Copyright Laws.
                        22         34.    On information and belief, Defendant has the legal right and ability
                        23   to control and limit the infringing activities on its Website and exercised and/or
                        24   had the right and ability to exercise such right.
                        25         35.    On information and belief, Defendant monitors the content on its
                        26   Website.
                        27         36.    On information and belief, Defendant has received a financial benefit
                        28   directly attributable to the Infringement.

                                                                          5
                                                               PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04293 Document 1 Filed 05/24/21 Page 6 of 8 Page ID #:6




                         1         37.    On information and belief, the Infringement increased traffic to the
                         2   Website and, in turn, caused Defendant to realize an increase its advertising
                         3   revenues and/or merchandise sales.
                         4         38.    On information and belief, a large number of people have viewed the
                         5   unlawful copies of the Photograph on the Website.
                         6         39.    On information and belief, Defendant at all times had the ability to
                         7
                             stop the reproduction and display of Plaintiff's copyrighted material.
                         8
                                   40.    Defendant's use of the Photograph, if widespread, would harm
                         9
                             Plaintiff's potential market for the Photograph.
                        10
                                          As a result of Defendant's misconduct, Plaintiff has been
BARSHAY SANDERS, PLLC




                                   41.
                        11
                             substantially harmed.
                        12
                                                                   FIRST COUNT
                        13
                                         (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        14         42.    Plaintiff repeats and incorporates by reference the allegations
                        15
                             contained in the preceding paragraphs, as though set forth in full herein.
                        16
                                   43.    The Photograph is an original, creative works in which Plaintiff owns
                        17
                             valid copyright properly registered with the United States Copyright Office.
                        18
                                   44.    Plaintiff has not licensed Defendant the right to use the Photograph
                        19
                             in any manner, nor has Plaintiff assigned any of its exclusive rights in the
                        20
                             copyrights to Defendant.
                        21
                                   45.    Without permission or authorization from Plaintiff and in willful
                        22
                             violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and
                        23
                             illegally copied, stored, reproduced, distributed, adapted, and/or publicly
                        24
                             displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
                        25
                        26
                             exclusive rights in its copyrights.

                        27         46.    Defendant's reproduction of the Photograph and display of the

                        28   Photograph on the Website constitutes willful copyright infringement. Feist


                                                                          6
                                                               PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04293 Document 1 Filed 05/24/21 Page 7 of 8 Page ID #:7




                         1   Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                         2         47.    Plaintiff is informed and believes and thereon alleges that the
                         3   Defendants willfully infringed upon Plaintiff's copyrighted Photograph in
                         4   violation of Title 17 of the U.S. Code, in that they used, published, communicated,
                         5   posted, publicized, and otherwise held out to the public for commercial benefit,
                         6   the original and unique Photograph of the Plaintiff without Plaintiff's consent or
                         7
                             authority, by using them in the infringing articles on the Website.
                         8
                                   48.    As a result of Defendants' violations of Title 17 of the U.S. Code,
                         9
                             Plaintiff is entitled to any an award of actual damages and disgorgement of all of
                        10
                             Defendant's profits attributable to the infringements as provided by 17 U.S.C. §
BARSHAY SANDERS, PLLC




                        11
                             504 in an amount to be proven.
                        12
                                   49.    As a result of Defendant's violations of Title 17 of the U.S. Code,
                        13
                             Plaintiff is entitled to injunctive relief to prevent or restrain infringement of his
                        14
                             copyright pursuant to 17 U.S.C. § 502.
                        15
                                                               JURY DEMAND
                        16
                                   50.    Plaintiff hereby demands a trial of this action by jury.
                        17
                        18
                        19                               PRAYER FOR RELIEF

                        20         WHEREFORE Plaintiff respectfully requests judgment as follows:
                        21         That the Court enters a judgment finding that Defendant has infringed on
                        22   Plaintiff's rights to the Photograph in violation of 17 U.S.C. §501 et seq. and
                        23   award damages and monetary relief as follows:
                        24                a.     finding that Defendants infringed Plaintiff's copyright interest
                        25                       in the Photograph by copying and displaying without a license
                        26                       or consent;
                        27                b.     for an award of actual damages and disgorgement of all of
                        28                       Defendant's profits attributable to the infringements as

                                                                           7
                                                                PLAINTIFF'S COMPLAINT
                              Case 2:21-cv-04293 Document 1 Filed 05/24/21 Page 8 of 8 Page ID #:8




                         1                   provided by 17 U.S.C. § 504 in an amount to be proven;
                         2             c.    for an order pursuant to 17 U.S.C. § 502(a) enjoining
                         3                   Defendants from any infringing use of any of Plaintiff's works;
                         4             d.    for costs of litigation and reasonable attorney's fees against
                         5                   Defendant pursuant to 17 U.S.C. § 505;
                         6             e.    for pre judgment interest as permitted by law; and
                         7
                                       f.    for any other relief the Court deems just and proper.
                         8
                             DATED: May 24, 2021
                         9                                      BARSHAY SANDERS, PLLC
                        10                                      By: /s/ Craig B. Sanders
BARSHAY SANDERS, PLLC




                        11
                                                                Craig B. Sanders, Esq. (Cal Bar 284397)
                                                                100 Garden City Plaza, Suite 500
                        12                                      Garden City, NY 11530
                                                                Tel: (516) 203-7600
                        13                                      Email: csanders@barshaysanders.com
                                                                Attorneys for Plaintiff
                        14                                      File No.: 122163
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                      8
                                                           PLAINTIFF'S COMPLAINT
